Citation Nr: 1436855	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-25 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right little finger disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDING OF FACT

The Veteran does not have a right little finger disability.


CONCLUSION OF LAW

The criteria for service connection for a right little finger disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of August 2010 satisfied the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records and all identified post-service treatment records have been obtained.  The Veteran filed a claim for disability benefits from the Social Security Administration (SSA), which was denied.  The reasons for the claim are unclear; however, an attempt was made by the RO to gather the Veteran's SSA records.  In September 2011, the RO was notified that the Veteran's SSA folder had been destroyed.  Thus, any further request for SSA records would be futile.

A VA examination of the Veteran's right little finger was conducted in September 2010; the record does not reflect, that this examination is inadequate for deciding the claims.  The examiner reviewed the evidence of record, personally evaluated the Veteran, and provided a cogent and well-supported finding that the Veteran does not have a current right little finger disability.  Thus, VA's duty to assist has been met for this claim.

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The threshold question in any service connection claim is whether there is evidence which establishes that the claimant currently has the claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

A February 1990 service treatment record shows swelling of the right little finger, as well as pain with flexion of the digit, after the Veteran fell on his outstretched hand.  An x-ray showed no fracture or dislocation.  The finger was splinted.  There are no further references to a right little finger disability in the remaining service treatment records, nor are there any such references in the records submitted by the Veteran's Reserve unit.  

Although there is an in-service injury involving the right little finger, the Veteran has submitted evidence showing that he had a post-service right finger injury while playing football in 2006.  Additionally, when reporting his history to a VA examiner, he referenced the post-service injury.

A physical examination and x-ray studies conducted during the Veteran's September 2010 VA examination showed that the Veteran's right little finger was entirely normal.  A weak grip and other abnormalities were attributed to a nonservice-connected right ring finger disability. 

The Veteran seems to be seeking service connection for a right little finger disability because he injured that finger during service.  The evidence shows both an in-service and post-service injury.  However, Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.

Here, the evidence shows that the Veteran does not have a disability of the right little finger.  This is so during the pendency of the claim.  See McClain v. Nicholson 21 Vet. App. 319, 321 (2007).  Additionally, the evidence does not show a pre-claim disability existed that may be close in time to the claim.  To the extent the 2006 injury should be taken into account, that was a post-service injury.  Thus, there is no showing of a current disability.

In the absence of proof of a current disability, the claim must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  Thus, there is no doubt to be resolved and service connection for a right little finger disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Service connection for a right little finger disability is denied.


REMAND

The Board finds it necessary to remand the claim of service connection for a left ankle disability.

Although the Veteran was provided a VA examination in connection with a right ankle disability claim, the examination did not address the left ankle.  In his application for benefits, the Veteran presented the same complaint of ankle soreness for both ankles.  The Board finds that a VA examination is warranted for the left ankle claim as well.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination of his left ankle.  The entire claims file, to include a complete any electronic files and a copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies, to include x-rays of the left ankle, should be performed and all clinical findings should be reported in detail.  The examiner should determine whether the Veteran has a left ankle disability, if any.  Based on a review of the evidence of record, the examiner should provide an opinion as to the medical probabilities that the Veteran has a current left ankle disability that had its onset during, or is otherwise related to, his active military service.  All opinions should be set forth in detail and explained in the context of the record.

2.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue remaining on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


